Citation Nr: 1103943	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-25 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee disability, 
including as secondary to right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which 
denied the above claims.  During the pendency of this appeal, the 
Veteran relocated, and the RO in Seattle, Washington assumed 
jurisdiction over this claims.  

In June 2009, a hearing was held before the undersigned Veterans 
Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 
2002).  

In September 2009, this case was remanded for further evidentiary 
development.  


FINDINGS OF FACT

1.  Residuals of right knee replacement with degenerative joint 
disease (DJD) had their onset during active service.  

2.  DJD of the left knee had its onset during active service.  


CONCLUSIONS OF LAW

1.  Residuals of right knee replacement with DJD were incurred in 
active service.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  

2.  DJD of the left knee was incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a result of its decision to grant entitlement to service 
connection for residuals of right knee replacement with DJD and 
DJD of the left knee, the Board finds that any failure on the 
part of VA to notify and/or develop the claims pursuant to the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2010) (VCAA), cannot be 
considered prejudicial to the Veteran.  The Board will therefore 
proceed to a review of the claims on the merits.

"[I]n order to establish service connection or service-connected 
aggravation for a present disability the veteran must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

With chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease entity is established (leprosy, tuberculosis, multiple 
sclerosis, etc.), there is no requirement of an evidentiary 
showing of continuity.  If a condition noted during service is 
not shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates the 
current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  

When a veteran served 90 days or more during a period of war and 
arthritis becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even though 
there is no evidence of the disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).

The Veteran's service treatment records (STRs) include injuries 
to the right knee and left knee in service.  The STRs include an 
abrasion to the right knee in October 1968 and trauma and strain 
to the right knee in September 1969.  The STRs also include a 
trauma to the left knee in June 1971.  However, the Veteran's 
separation examination in May 1972 makes no indication of a knee 
disability.

The Veteran has also testified as to a continuity of symptoms.  
At the June 2009 hearing before the Board, the Veteran testified 
that both of his knees continued to bother him during and after 
service and that he sought private treatment for his knees 
beginning in 1973.

The Veteran's post-service treatment records include diagnoses of 
current right knee and left knee disabilities.  The record 
includes June 2008 X-rays and magnetic resonance imaging (MRI) 
studies revealing degenerative joint disease of both knees.  The 
Veteran has also submitted additional evidence of private 
treatment records dated from 1982 to 2002 relating to the 
treatment of his knees.  

VA general medical examination in March 2010 revealed that the 
Veteran's claims file was reviewed in conjunction with this 
examination.  The examiner noted that the claims file and service 
treatment records confirmed that the Veteran was evaluated for a 
right knee injury when he fell onto his right knee while playing 
football in September 1969.  Another note was also found to 
indicate that the Veteran was treated for an abrasion of his 
right knee secondary to a fall in October 1968.  While the 
examiner could not find any records indicating that the Veteran 
was evaluated for injury of the left knee during service, as 
noted above, service treatment records do reflect that the 
Veteran received treatment for trauma to the left knee in June 
1971.  The examiner further noted that the Veteran claimed that 
he had an in-service left knee injury in 1970 or 1971 while on an 
icebreaker with the Coast Guard.  

The Veteran stated that he underwent a left knee arthroscopy in 
1988.  The examiner further indicated that post-service treatment 
records included an MRI study from August 2002, which revealed 
evidence of a meniscus tear, knee effusion, probable anterior 
cruciate tear, and arthritic changes.  MRI from June 2008 
revealed a history of meniscus surgery, arthritic changes, joint 
effusion, Baker's cyst, anterior cruciate tear, and degenerative 
changes of the medial meniscus.  September 2000 X-rays of the 
left knee were interpreted to reveal early osteoarthritis of the 
left knee, and in October 2002, the Veteran underwent a partial 
medial and lateral meniscectomy and chondroplasty.  Degenerative 
changes in the joint were found.  The Veteran underwent total 
right knee replacement arthroplasty in September 2009.  

The impression for the right knee was degenerative arthritis of 
the right knee and right total knee replacement, September 2009, 
at the Seattle VA hospital.  The impression for the left knee was 
DJD of the left knee.  It was this examiner's opinion that on a 
50 percent probability (at least as likely as not), the Veteran's 
right knee condition initially occurred during his military 
service with knee injury while playing football in 1969.  It was 
also this examiner's impression that the left knee condition most 
likely started during active service, probably in 1970 or 1971, 
when the Veteran hit his knee on a wall on a ship while traveling 
in a Coast Guard icebreaker.  The examiner further commented that 
the in-service injuries to the knees led to arthritis and 
degeneration/tears in the menisci in both knees, and that obesity 
further contributed to the eventual development of arthritis.

In considering the evidence of record, the Board's review of the 
March 2010 VA examination report reflects a current diagnosis of 
right knee replacement and DJD, and DJD of the left knee.  Thus, 
the threshold requirement of a current disability has been met 
with respect to both claims.  In addition, although the RO has 
taken the position that the March 2010 VA examiner's nexus 
opinions are lacking in that they are not supported by the 
evidence of record, the Board finds that the examiner clearly 
based his opinions on the Veteran's service treatment records 
that showed that he had been treated in service for right knee 
complaints, and the Veteran's statements of in-service left knee 
injury and continuity of symptoms with respect to both knees, 
before concluding that it was at least as likely as not that the 
Veteran's right knee replacement and DJD in both knees had their 
onset during active service.  There is also no medical opinion 
that contradicts the opinion of the March 2010 VA examiner.

Therefore, since the record contains current evidence of right 
and left knee disability and relevant treatment during service, 
with one opinion in favor of a relationship between such in-
service treatment and current disability and none against, the 
Board concludes that service connection is warranted for 
residuals of right knee replacement with DJD, and DJD of the left 
knee.

Parenthetically, as the Board is granting service connection for 
DJD of the left knee on a direct basis, it is unnecessary to 
address the issue of baseline manifestations or other issues 
associated with the grant of service connection by way of 
aggravation by the Veteran's newly service-connected right knee 
disorder.


ORDER

Service connection for residuals of right knee replacement with 
DJD is granted.

Service connection for DJD of the left knee is granted.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


